González, J.
¶29 (concurring) — I join the majority opinion; if the arrest was lawful, the arresting officer was entitled to search Lisa Byrd’s purse — which she was holding on her lap when she was arrested — without showing the search was motivated by particularized concerns for officer safety or evidence preservation. Majority at 614, 619-20, 623. I write separately to stress that the record before this court presents serious doubt as to whether the officer had probable cause to arrest Byrd for possession of stolen property.
¶30 Police officers have the authority to make warrant-less arrests based on probable cause, which “exists when the arresting officer is aware of facts or circumstances, based on reasonably trustworthy information, sufficient to cause a reasonable officer to believe a crime has been committed” by the person to be arrested. State v. Gaddy, 152 Wn.2d 64, 70, 93 P.3d 872 (2004) (emphasis omitted) (citing State v. Terrovona, 105 Wn.2d 632, 643, 716 P.2d 295 (1986)). The test for probable cause “is one of reasonableness, considering the time, the place, and the pertinent circumstances.” Plancich v. Williamson, 57 Wn.2d 367, 375, 357 P.2d 693 (1960).
¶31 Based on the information from dispatch and Officer Ely’s contact with the registered owner of the license plates on the car, Officer Ely had probable cause to believe the license plates were stolen. What is lacking in the record before us is reasonably trustworthy information that Byrd had anything to do with the theft of the plates. Officer Ely arrested Byrd for possessing stolen property (the license plates) after the driver of the vehicle pointed his finger at her as the owner. Byrd’s mere presence as a passenger in the vehicle and the driver’s uncorroborated statement were the only facts associating Byrd with criminal activity and by themselves were insufficient to establish probable cause that Byrd knowingly possessed the stolen plates.
¶32 Essentially, the officer arrested Byrd on the word of an informant. In such cases, the constitutional criteria for determining probable cause are measured by the two-*627pronged Aguilar/Spinelli4, test. State v. Lyons, 174 Wn.2d 354, 359 n.1, 275 P.3d 314 (2012) (citing State v. Jackson, 102 Wn.2d 432, 443, 688 P.2d 136 (1984)). Under the test, “probable cause will exist only if the informant’s basis of knowledge and veracity have been demonstrated or if the substance of the tip has been verified by independent investigation.” State v. Murray, 110 Wn.2d 706, 711, 757 P.2d 487 (1988) (citing State v. Huft, 106 Wn.2d 206, 209-10, 720 P.2d 838 (1986)); see also Jackson, 102 Wn.2d at 436-38. The veracity prong may be satisfied if the credibility of the informant is established, but in the absence of information about the informant, the facts and circumstances surrounding the furnishing of the information may support a reasonable inference that the informant is telling the truth. State v. Lair, 95 Wn.2d 706, 709-10, 630 P.2d 427 (1981) (citing State v. Thompson, 13 Wn. App. 526, 530, 536 P.2d 683 (1975); State v. Johnson, 17 Wn. App. 153, 155, 561 P.2d 701 (1977)). Various factors can contribute to an inference that an informant is telling the truth, including an informant’s willingness to be named and stand publicly by his or her information and an informant’s admission against his or her own penal interest. See State v. Chamberlin, 161 Wn.2d 30, 41-42, 162 P.3d 389 (2007); State v. Chenoweth, 160 Wn.2d 454, 483-84, 158 P.3d 595 (2007); Lair, 95 Wn.2d at 711.
¶33 Here, the information from the driver was not furnished under circumstances giving reasonable assurances of trustworthiness. Although eventually arrested on outstanding warrants, the driver was initially removed from the car and detained for possession of stolen property. At that time, while on the ground, the driver “told [Officer Ely] several times the car was not his” and was “very adamant, very excited that it was not his car.” Verbatim Tr. of Hr’gs at 5, 13-14. He said that Byrd had asked him to drive the car away after they saw the officer checking the vehicle iden*628tification number. Id. at 13. At that time, the driver had a significant motive to lie to attempt to deflect the blame from himself. His uncorroborated statement does not pass muster under the Aguilar/Spinelli standard. Additional circumstances either establishing the driver’s reliability or independently associating Byrd with criminal activity are required to establish probable cause; otherwise individuals are left susceptible to scapegoating and the consequent unreasonable interference with their liberties. See United States v. Di Re, 332 U.S. 581, 587, 68 S. Ct. 222, 92 L. Ed. 210 (1948) (a person does not, “by mere presence in a suspected car, lose[ ] immunities from search of his person to which he would otherwise be entitled”).
¶34 As the majority opinion notes, nothing precludes the trial court from considering the probable cause issue on remand. Majority at 625 n.3. If Byrd’s arrest was unlawful, the search incident to arrest exception to the warrant requirement does not apply and the evidence must be suppressed.

 Aguilar v. Texas, 378 U.S. 108, 84 S. Ct. 1509, 12 L. Ed. 2d 723 (1964); Spinelli v. United States, 393 U.S. 410, 89 S. Ct. 584, 21 L. Ed. 2d 637 (1969).